The only question, as I see it, in this case concerns the diligence exercised by the defendant and his counsel to discover the alleged new evidence offered on the motion for a new trial. The Circuit Judge held there was a failure to exercise proper diligence as to this matter. I am unable to see that there was an abuse of the discretion vested in the Circuit Judge, and for that reason I favor an affirmance. I do not think it necessary at this time to go into the question of the right of a peace officer to make a legal arrest on a voidable warrant.